OPINION — AG — ** MUNICIPAL ORDINANCE — PRIMARY ELECTION — CHANGE OF FORM OF GOVERNMENT ** (1) A CITY ORDINANCE, ENACTED LESS THAN THIRTY(30) DAYS PRIOR TO THE NEXT PRIMARY ELECTION DATE, WHICH CONSOLIDATES TWO MUNICIPAL OFFICES IN AN ALDERMANIC FORM OF GOVERNMENT, AND WHICH RESTRICTS THE DUTIES OF ONE OF THE COMBINED OFFICES, VIOLATES THE PROVISIONS OF 11 O.S. 9-115 [11-9-115] (2) WHETHER A MUNICIPAL OFFICER HAS A CONSTITUTIONALLY PROTECTED RIGHT TO HIS OFFICE INVOLVES QUESTIONS OF FACT PRECLUDING AN ANSWER BY AN OFFICIAL A.G. OPINION. (CONSOLIDATED OFFICES CITIES, TOWNS, STREET COMMISSIONER, MERGER) CITE: 11 O.S. 9-114 [11-9-114], 11 O.S. 9-115 11-9-115] (KATHLYN A. RHODES)